DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
a.   In regards to the 35 U.S.C 103 rejection, Applicant submits the claimed invention, including the new method claims, is patentable over the cited art.

a.  (Examiner’s response) Applicant’s arguments with respect to claims 1 & 9 have been fully considered and are persuasive.  The 35 U.S.C 103 rejection of claims 1 & 9 has been withdrawn.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6, 8, 9-12,14, &16-22 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. Claims 1,9, & 17 contains subject matter “wherein the transients and/or waves inform an original” which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Applicant’s specification recites the present transient/waves can inform about the origin and propagation dynamics of excitation-contraction-metabolic waves during normal sinus rhythm, bradycardia, abnormal automaticity, pacing, resynchronization (0023, lines 17-20).  Clarification is required.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-4, 6, 8, 9-12,14, &16-22 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In regards to claims 1,9, & 17, the claimed subject matter “wherein the transients and/or waves inform an original and propagation dynamics of excitation-contraction metabolic waves identifying heart arrhythmia” is rendered indefinite.  Examiner notes it is unclear as to how transient and/or wave informs metabolic waves identifying a heart arrhythmia. To inform means to give facts or information.  Examiner notes software can help inform visual information such as a transient wave by communicating in writing the wave’s origin and propagation and identify the heart arrhythmia.  In the case of applicant’s invention, Examiner submits a skilled artisan must deduce the transient/and or wave’s origin and propagation to identify the heart arrhythmia since the transient and/or waves are mapped.  Examiner suggests “transients and/or waves are a visualization of an origin and propagation dynamics of excitation-contraction metabolic waves representing heart arrhythmia. Clarification is required.

Pertinent Art

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Cheri Deng, “Fluorescence Imaging for Real-Time Monitoring of High-Intensity Focused Ultrasound Cardiac Ablation”, 2005,  G. Schreier, “Noninvasive Patient Monitoring after Heart Transplantation - New Methodological Aspects”, 1997, J. Kolarova, “Experimental Methods for Simultaneous Measurement of Action Potentials and Electrograms in Isolated Heart”, 2010, & Christopher O’Shea, “ElectroMap: High-throughput open-source software for analysis and mapping of cardiac electrophysiology”, 2018.
	
Allowable Subject Matter
Claims 1-4, 6, 8, 9-12,14, &16-22 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) and 35 U.S.C. 112 (b) set forth in this Office action and to include all of the limitations of the base claim and any intervening claims or to include the limitation(s) and any intervening claims into the base claim.  The following is a statement of reasons for the indication of allowable subject matter: 

 As to claim 1, the prior art of record, taken alone or in combination, fails to disclose or render obvious “wherein the transients and/or waves inform an original and propagation dynamics of excitation-contraction-metabolic waves identifying heart arrhythmia”, in combination with the rest of the limitations of claim 1.

The closest prior art of record Deng teaches a fluorescent detector comprising a photodiode and electrical conductor for detecting heart arrhythmia.  Deng further teaches fluorescent images are simultaneously recorded with transient waves (fig 6a) (abstract, lines 17-20), wherein the transient waves represent the pacing signal sent to the heart.  Therefore, the prior art fails to teach the transient waves represent an excitation-contraction metabolic wave.  Examiner notes metabolic wave are waves characterizing a heart beat energized by the body’s metabolism.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAURICE C SMITH whose telephone number is (571)272-2526. The examiner can normally be reached Monday-Friday 9am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kara Geisel can be reached on (571) 272-2416. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MAURICE C SMITH/Examiner, Art Unit 2877